Citation Nr: 1825015	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  13-18 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD) and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from October 1958 to August 1960.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in March 2017 for further development.  

The Board also remanded the issue of entitlement to service connection for obsessive compulsive disorder (OCD).  The RO issued an August 2017 rating decision in which it granted service connection for OCD and assigned a 70 percent rating effective December 17, 2009.  The grant of service connection constitutes a complete grant of the claim.  Consequently, it is not before the Board at this time.  The Board notes that the August 2017 rating decision stated that "This is considered a full grant of benefits sought on appeal for the mental health issues."  Since the Board remanded the issues of PTSD and anxiety, the Board finds that both issues remain on appeal.  It has expanded the issues to include any acquired psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is in equipoise as to whether the veteran has PTSD due to in-service stressors.  



CONCLUSION OF LAW

The criteria for an award of service connection for PTSD have been met.  38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

An August 2011 correspondence from a private psychiatrist (Dr. A.C.A.) reflects that she treated the veteran for OCD since 1992.  She also notes that the Veteran was in service from 1958 to 1960 and that he has been diagnosed with PTSD; she did not discuss the etiology of the PTSD.  Medical Treatment Record - Non - Government Facility, 8/31/11).  VA treatment records dated July 2013 reflect that the Veteran was seen for an initial psychological evaluation.  He was noted to have served at the demilitarized zone (DMZ) in Korea and he believed the tense atmosphere there led to the development of his OCD and PTSD.  At the completion of the examination, the assessment was that the Veteran had symptoms that point toward OCD.  He did not meet the criteria for PTSD, although further inquiry would clarify the situation (CAPRI, 9/10/14, p. 27).  The examiner, in an August 2013 addendum, added that PTSD might be present but the data presented at the time of the examination was not sufficient to make that diagnosis (CAPRI, 9/10/14, p. 27).  An April 2014 VA treatment record includes impressions of OCD, anxiety disorder, and rule out PTSD (CAPRI, 9/10/14, p. 8).  

The Board remanded the claims so that the veteran could undergo a VA examination to clarify the nature of the veteran's psychiatric disabilities.  The veteran underwent a VA examination in June 2017.  The examiner reviewed the claims file in conjunction with the examination.  With regard to PTSD, the examiner noted that the veteran was stationed in the DMZ and that he had to be prepared to fight all the time.  The veteran reported that soldiers were killed.  The examiner found that the veteran satisfied Criteria A, B, C, E, F, G, H, and I.  The only unmet criterion was Criteria D.  The veteran only had one symptom (instead of the required two symptoms) of negative altercations in cognitions and mood associated with the traumatic events.  Consequently, though the veteran had numerous PTSD-like symptoms, the examiner stated that the veteran did not endorse DSM-V criteria for PTSD.  However, the examiner then stated that the veteran endorsed DSM-V criteria for Unspecified Trauma - and Stressor-Related Disorder.  Finally, the examiner stated that the veteran's "prior PTSD diagnosis from [Dr. A.C.A.] does not appear to be in error."  It seems to the Board that either this is a typographical error, or the examiner has rendered conflicting opinions.  Rather than remand for clarification, the Board gives the benefit of doubt to the veteran.  Consequently, the Board finds that the evidence is in equipoise, and that service connection for PTSD is warranted.  The Board notes that a separate compensable award would only be in order for symptoms deemed not to duplicate those of his service-connected OCD.

Veterans Claims Assistance Act of 2000 (VCAA)

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  The Board notes that RO letters dated February 2010 and June 2010 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations.


ORDER

Entitlement to service connection to PTSD is granted





______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


